Title: To James Madison from John Leonard, 3 February 1808
From: Leonard, John
To: Madison, James



Sir
3d. february 1808.

I find that all the Consuls in this part of Europe charge the fee of $ for every official signature & Seal in the Same manner as I have hitherto done, being unacquainted with the existence of the laws to the contrary.  I have at length obtain’d the law which regulate the charges respecting the certificate of drawback,  which differs from charges on other official acts, and shall be guided by the Same in future.  I have the honor to be With very &c. &c. &c.

J Leonard


 of protest made by Goodwin &c
 in my replies.
Copy of letter to Mr. Erving & Hugues & Deyore
Do from Mr. Erving
Copy of letter from Cap Beckford of Ship Catherine

